ALEXANDER, J.,
with whom SAUFLEY, C.J., joins, dissenting.
[¶ 19] I respectfully dissent. The Superior Court correctly determined that James Parent waived his claim for loss of consortium by his willful failure to join his claim with Karen Parent’s claim for medical malpractice, after he was informed of the malpractice claim and its pending settlement. The Superior Court’s action is supported by the Restatement (Second) of ToRts § 693 (1977) and precedent in other states, cited by the Court.
[¶ 20] The importance of requiring join-der of a consortium claim with a viable principal claim of which the consortium claimant has notice is demonstrated particularly well here. The possible pendency of the consortium claim was apparently used as a bargaining chip in the divorce property settlement, and may have delayed resolution of the principal claim. In effect, the potential consortium claim may have been used to aggravate the individual with whom James Parent was asserting a loving relationship to support his claim.
[¶ 21] A joinder requirement would support the justice system’s goals of achieving finality of judgments and securing “the just, speedy and inexpensive determination of every action.” M.R. Civ. P. 1. We should not approve James Parent’s willful delay in asserting his consortium claim, which had the effect of delaying, complicating, and increasing the cost of this action and the separate divorce action.
[If 22] I would affirm the judgment of the Superior Court.